DETAILED OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Statutory Bases of the Prior Art Rejections
01.	The following is a quotation of the relevant paragraph(s) of 35 U.S.C. § 102, providing the legal bases for the anticipation rejection(s) in this Office Action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
(b) EXCEPTIONS.— 

(A) the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(B) the subject matter disclosed had, before such disclosure, been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor.
(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if—
(A) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor;
(B) the subject matter disclosed had, before such subject matter was effectively filed under subsection (a)(2), been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person. 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Prior Art Rejections of the Claims - Obviousness
03.	Claims 1, 2, 5, 6, 12-14, 17, and 18 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by PGPUB US 2016/0284753 for a patent application by "Komai," or, in the alternative, are rejected under 35 U.S.C. § 103 as being unpatentable over Komai, further in view of PGPUBs US 2016/0163754 and 2014/0273350 of patent applications for "Igarashi" and "Kwak-I," respectively, and PGPUB US 2005/0170555 and KR-20010090556 to "Hirano" and "Hatano," respectively are provided as evidence. 
As to interpreting scope of the claims, it is noted that claims 1 and 13 (and claims depending therefrom) are product claims.
The scope of a product-by-process claim is not limited to the manipulations of the recited steps. Rather, the scope of a product claim is limited only by the structure(s) inherently resulting from the recited steps. See, for example, M.P.E.P. § 2113. See, also, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) stating: "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. 

As to the recitation "wherein the wafer support system material comprises a glass substrate and is configured to be separated from the light receiving surface after formation of the external electrode," is noted and determined to be a recitation directed to a character/capability of the glass substrate, but NOT limiting the scope of the claims so as in fact separating the glass substrate.
As to the now added "wherein the resin layer is configured to be dissolved after formation of the external electrode" is noted and determined to describe a future, intended, but not realized, step. Neither the products nor the method claims would be so limited other than by the ability to be usable as so intended. 
Moreover, the prior art well recognizes the suitability of a solvent or laser as means for dissolving a resin and how and when to use such means for dissolving a resin. See, for example, Hirano ( [0098] and [0136], teaching removing of resin layers using solvent and laser) and Hatano (teaching " Thereafter, the resin 30 between the supporting substrate 1 and each of the semiconductor chips 2 and 3 is dissolved by providing a resin solvent to the dicing trench 31. From this procedure, as shown in Fig. 4, each MCM is separated from the support substrate 1"). 
The recitation "element diametrically oposed[sic] to the back surface" is noted, and without more defining diametrically being opposed across something specific, is determined to have a scope inherent in any two different features since they are diametrically opposed across their separation's mid-point (see the Merriam-Webster definition of diametric). 
As to rejecting the claims over the prior art, with respect to claims 1 and 13, Komai describes a solid-state image sensor (see, e.g., [0018]) 
Komai describes wherein the wafer support system material comprises a glass substrate 18 (see, e.g., [0422] describing layer 18 as glass protective substrate), and it (glass substrate 18, as shown, e.g., in FIG. 55, being attached/attachable or removed/removable) is configured to be separated from the light receiving surface after formation of the external electrode. And Hirano ( [0098] and [0136], teaching removing of resin layers using solvent and laser) and Hatano (teaching " Thereafter, the resin 30 between the supporting substrate 1 and each of the semiconductor chips 2 and 3 is dissolved by providing a resin solvent to the dicing trench 31. From this procedure, as shown in Fig. 4, each MCM is separated from the support substrate 1") describe the dissolving capability of a resin. 
With respect to claim 12, it is a method claim providing the forming steps for making the products of claims 1 and 13. 
And like claims 1 and 13, the recitation "wherein the wafer support system material comprises a glass substrate and is configured to be separated from the light receiving surface after formation of the external electrode," is noted but determined to be a recitation directed to a character/capability of the glass substrate, but NOT limiting the scope of claim 12 because in fact the step of separating the glass substrate is NOT required. 
Komai describes the glass substrate 18, as shown, e.g., in FIG. 55, as being attachable or removable and thus describes the glass substrate to configured to be separated from the light receiving surface after formation of the external electrode. And Hirano ( [0098] and [0136], teaching removing of resin layers using solvent and laser) and Hatano (teaching " Thereafter, the resin 30 between the supporting substrate 1 and each of the semiconductor chips 2 and 3 is dissolved by providing a resin solvent to the dicing trench 31. From this procedure, as shown in Fig. 4, each MCM is separated from the support substrate 1") describe the dissolving capability of a resin. 
With respect to claims 1, 12, and 13, moreover, for the sake of argument only, if scope glass substrate 18 in Komai is deemed not to have a scope including a wafer support system material, it is noted that the art well recognizes the suitability of using a wafer support material to support a sensor as it is manufactured. See, for example, Igarashi. 
Specifically, Igarashi teaches (see, for example, FIGs. 5 and 10 and [0104] and [0106]) teaches the suitability of using a wafer/substrate supporting system material (101), which comprises glass, to support image detector(s) as it/they are manufactured. And Kwak-I teaches removing the wafer support material after performing the process it was provided to support. See, for example, [0093] expressly stating that "[t]he wafer supporting system is removed after the corresponding process is performed."
According to well-established patent law precedents (See, for example, M.P.E.P. § 2144.07), therefore, it would have been obvious to a person having an ordinary skill in the art [hereinafter PHAOSITA], before the effective filing date of this application, to have modified the teachings of Komai by using a wafer/substrate supporting system material that can be separated from the detector as it is being (after it is) manufactured, as taught suitable by Igarashi and wherein a wafer supporting system material is removed after the corresponding process is performed, as taught suitable by Kwak-I. 
Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a method for inhibiting corrosion on metal surfaces using a composition consisting of epoxy resin, petroleum sulfonate, and hydrocarbon diluent. The claims were rejected over a primary reference that disclosed an anticorrosion composition of epoxy resin, hydrocarbon diluent, and polybasic acid salts wherein said salts were taught to be beneficial when employed in a freshwater environment, in view of secondary references that clearly suggested the addition of petroleum sulfonate to corrosion inhibiting compositions. The Board affirmed the rejection, holding that it would have been obvious to omit the polybasic acid salts of the primary reference where the function attributed to such salt is not desired or required, such as in compositions for providing corrosion resistance in environments that do not encounter fresh water.). See also In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not desired.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient).
According to well-established patent law precedents (See, for example, M.P.E.P. § 2144.04IIA), therefore, it would additionally have been obvious to a PHAOSITA, before the effective filing date of this application, to have modified the teachings of Komai to eliminate the use of the WSSM by removing it since the function of the WSSM is no longer desired/required. 
As to the of the resin being dissolved, see, for example, Hirano ( [0098] and [0136], teaching removing of resin layers using solvent and laser) and Hatano (teaching " Thereafter, the resin 30 between the supporting substrate 1 and each of the semiconductor chips 2 and 3 is dissolved by providing a resin 
According to well-established patent law precedents (See, for example, M.P.E.P. § 2144.07), therefore, it would additionally have been obvious to a PHAOSITA, before the effective filing date of this application, to have (in the future) dissolved the resin, when the support substrate was no longer necessary, by a solvent or laser, as taught suitable by Hirano and Hatano. 
With respect to claims 2 and 14, Komai describes the external electrode being planarized copper electrode. See, e.g., [0341]. 
As to claims 5, 6, 17, and 18, the features recited in these claims are process steps describing features Komai discloses, which process steps make no difference on the scope of the product claims.
04.	Claims 3 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Komai (or Komai, further in view of Igarashi and Kwak-I, see supra), as applied to claims 1 and 13, above, further in view of any of JP-8-130227 to "WORLD-METAL" and JP-2011193007 to "FUJI" and PGPUBs US 2002/0030288, 2014/0252640, and 2014/0291854 of patent application by "Hashimoto," "Kwak-II," and "Lee." 
The art well recognizes the suitability of using Ni/Au external electrodes. See, for example, WORLD-METAL ([0008]-[[0019], and FIG. 1) and FUJI ([0011]-[0024], and FIG. 1). 
According to well-established patent law precedents (See, for example, M.P.E.P. § 2144.07), therefore, it would have been obvious to a PHAOSITA, before the effective filing date of this application, to have modified the teachings of Komai to use Ni/Au external electrodes, as taught suitable and beneficial by SONY. 

According to well-established patent law precedents (See, for example, M.P.E.P. § 2144.07 and 2144.06), therefore, it would have been obvious to a PHAOSITA, before the effective filing date of this application, to have modified the teachings of Komai to use either Cu or Ni/Au external electrodes, as taught suitable and equivalent by Hashimoto, Kwak-I. 
05.	Claims 4 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Komai (or Komai, further in view of Igarashi and Kwak-I, see supra), as applied to claims 1 and 13, above, further in view of PGPUB US 2015/0115411 to "Ozaki." 
		Komai discloses a solid-state imaging device 1 in which the chip through electrode 181 passes through the multilayer wiring layer 82 of the logic substrate 11 and is connected to the connection wiring 182 (refer to paragraphs [0019]-[0074], [0332]-[0347], fig. 10).
Furthermore, Ozaki discloses a semiconductor device in which the through electrode 55 that passes through the interlayer insulating film 42 is formed on the electrode layer 52 and the electrode layer 53 that are formed from a metal laminate film of Ti/Al or the like and the relative permittivity of the porous silica film that is used to form the interlayer insulating film 42 is approximately 2.25 (refer to paragraphs [0024]—[0046], fig. 3-10).
According to well-established patent law precedents (See, for example, M.P.E.P. § 2144.07), therefore, it would have been obvious to a PHAOSITA, before the effective filing date of this application, to have modified the teachings of Komai to have the TSV formed from the back surface side of the second semiconductor element go through the a low-K and be connected with an Al pad of the first semiconductor element, as taught suitable and beneficial by Ozaki. 

		Claims 7, 8, 19, 20 fail to further limit claim by virtue of failing to recite 'further comprising … . " As such Komai anticipates (or renders obvious in view of Igarashi and Kwak-I) claims 7-9 and 19-21, because the product of Komai can be modified in the intended, but not limited, manner of using the product of claims 7-9 and 19-21. 
Alternatively, and only for the sake of argument only, if the features of claims 7-9 and 19-21 are deemed to be limiting of the scope of the claims, then it is noted that TOPPAN discloses a solid-state imaging device in which a thin layer that is a resin layer (12) that has an infrared absorbing function is disposed on the microlens pattern (11), the refractive index of the resin layer that has the infrared absorbing function is lower than the refractive index of the microlens pattern, and reflection and re-reflection of light on the surface of the microlens can be suppressed (refer to paragraphs [0045]- [0061], fig. 1-4).
And Tanaka discloses a solid-state imaging device in which there is overlapping of a solid-state imaging element 10 that has an imaging element 10a that is constituted from a light receiving element 21, a color filter 22, a microlens 23, and the like, a transparent cover glass 11 that is held above the solid-state imaging element 10 and that seals the solid-state imaging element 10, and a lens layer 53 (wafer level lens) that is constituted from a support body 51 and a lens material 52 via a spacer on the cover glass 11 (refer to paragraphs [0166]-[0175],    [0196], fig. 1-2). 

According to well-established patent law precedents (See, for example, M.P.E.P. § 2144.07), therefore, it would have been obvious to a PHAOSITA, before the effective filing date of this application, to have modified/used the product Komai discloses in the intended, but not limiting, manner of using the product of claims 7-9 and 19-21, as taught by TAPPAN and Tanaka to be suitable implementation for a light sensing/imaging device. 
07.	Claims 10, 22, and 23 are ejected under 35 U.S.C. § 103 as being unpatentable over Komai (or Komai, further in view of Igarashi and Kwak-I, see supra), as applied to claims 1, 13, and 12, respectively, above, further in view of PGPUB US 2015/0031215 of a patent application for "Mahoney" et al.
		Komai (or Komai, further in view of Igarashi and Kwak-I) appears silent as to the thickness of the WSSM. The art however well recognizes suitable thicknesses for the WSSM. See, for example, Mahoney.
Specifically, Mahoney teaches that the ability of reducing the wafer/substrate  thickness (which is desired to further reduce the semiconductor packages as well as for high density fabrication) to about 150 micron (see, for example, [0002]) is achieved by (see, for example, [0002], [0092], and [0093]) a WSSM thickness of 700 microns.  
According to well-established patent law precedents (See, for example, M.P.E.P. § 2144.07), therefore, it would have been obvious to a person having an ordinary skill in the art [hereinafter PHAOSITA], before the effective filing date of this application, to have modified the teachings of Komai by using a 700 micron thick WSSM to achieve 150 micron thick first semiconductor element and 
Response to Arguments 
08.	The contentions in the 4/5/2021 "Response" have been fully considered. The contentions, however, are not found persuasive—see supra, the detailed rejections, showing the claims to be non-patentable over the prior art. 
		Specifically, the independent claims are amended to recite "wherein the resin layer is configured to be dissolved after formation of the external electrode" and the Response contends that this feature would render the claims patentable.
		In response, the rejections explain that the recitation describes only a capability, not a limiting feature, which is both prior art known and recognized suitable to implement, if desired. 
CONCLUSION
09.	Applicants' amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS OFFICE ACTION IS MADE FINAL. See M.P.E.P. § 706.07(a). 
A shortened statutory period for reply to this Office Action is set to expire THREE MONTHS from the mailing date of this Office Action. 
Extension of this time period may be granted under 37 CFR 1.136(a). The maximum period for reply, however, is SIX MONTHS from the mailing date of this Office Action.
If a first reply is filed within TWO MONTHS of the mailing date of this Office Action and the advisory Office Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory 
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call--Mr. Sayadian's electronic mail address is hrayr.sayadian@uspto.gov. 
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814